UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 16, 2011 QCR Holdings, Inc. (Exact name of registrant as specified in its charter) Commission File Number:000-22208 Delaware 42-1397595 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 3551 Seventh Street Moline, Illinois 61265 (Address of principal executive offices, including zip code) (309) 743-7721 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On November 16, 2011, QCR Holdings, Inc. (the “Company”) entered into a letter agreement (the “Warrant Letter Agreement”) with the United States Department of the Treasury (“Treasury”).Pursuant to the Warrant Letter Agreement, the Company repurchased from Treasury a warrant to purchase 521,888 shares of the Company’s common stock at an exercise price of $10.99 per share (the “Warrant”), issued to Treasury on February 13, 2009, in connection with the Company’s participation in the TARP Capital Purchase Program.The Company paid an aggregate purchase price of $1,100,000 for the repurchase of the Warrant, which has been cancelled.The Warrant Letter Agreement is attached as Exhibit 10.1 hereto and is incorporated by reference herein. Item 8.01.Other Events. On November 16, 2011, the Company issued a press release regarding the repurchase of the Warrant.The press release is attached as Exhibit 99.1 hereto and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits.The following exhibits are filed herewith: Warrant Letter Agreement, dated November 16, 2011, between the Company and Treasury, with respect to the repurchase of the Warrant. Press Release, dated November 16, 2011, issued by the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QCR Holdings, Inc. Dated:November 16, 2011 By: /s/ Todd A. Gipple Todd A. Gipple Executive Vice President, Chief Operating Officer and Chief Financial Officer
